ORDER

PER CURIAM.
Larry T. Rivers (“Rivers”) appeals from the trial court’s judgment entered upon his convictions by a jury in the Circuit Court of the City of St. Louis for robbery in the first degree, Section 569.020, RSMo 2000, and armed criminal action, Section 571.015, RSMo 2000. Rivers argues the trial court plainly erred in permitting the State to question witnesses regarding Rivers’s post-arrest silence and his invocation of his Constitutional right to remain silent. Rivers also argues the trial court erred in refusing to instruct the jury on stealing as a lesser-included offense of robbery in the first degree and robbery in the second degree.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No errors of law appear. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. Judgment is affirmed pursuant to Rule 30.25(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 30.25(b).